Citation Nr: 0607552	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C, also 
claimed as serum hepatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
February 1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which held that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for hepatitis.  A January 2003 rating 
decision reopened the claim and denied service connection for 
hepatitis C, also claimed as serum hepatitis, on the merits.  

Irrespective of the RO's January 2003 determination reopening 
the appellant's claim, the Board must adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  The Board finds 
that the veteran did submit new and material evidence during 
the pendency of the appeal, consisting of current medical 
diagnoses of hepatitis (the 1983 original final rating 
decision denied service connection for hepatitis because 
there was no evidence of current disability).  

Having reopened the veteran's service connection claim, the 
Board will address its merits.  As the RO adjudicated the 
reopened claim de novo in the January 2003 rating decision 
and February 2003 statement of the case (SOC), the appellant 
is not prejudiced by the Board's own de novo adjudication at 
this time.


FINDING OF FACT

The competent medical evidence indicates that the veteran 
incurred hepatitis C during active duty but it was caused by 
intravenous drug use; direct service connection for disease 
or disability due to substance abuse is precluded by law.





CONCLUSION OF LAW

Service connection for hepatitis C, also claimed as serum 
hepatitis, is not warranted. 38 U.S.C.A. §§ 105, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 
3.301, 3.303, 3.304 (2005); VAOPGCPREC 2- 98, VAOPGCPREC 7-
99.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2001, a 
rating decision in January 2003, and an SOC in February 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim for service 
connection on the merits, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Direct service connection 
may be granted only when a disability or cause of death was 
incurred or aggravated in line of duty, and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct. Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct. Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.) Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed. For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects. 38 
C.F.R. § 3.301(d). See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2003). VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 
9, 1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 
(February 10, 1998).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran contends that he incurred his current hepatitis C 
during active duty.  He denies ever having used intra-venous 
drugs during active duty.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for hepatitis C, also 
claimed as serum hepatitis.  

The veteran's service medical records are negative for any 
hepatitis risk factor other than intravenous drug use.  A 
narrative summary shows that the veteran was hospitalized in 
June and July 1973.  The diagnosis was serum hepatitis, 
secondary to drug abuse.  The summary provides that the 
veteran admitted to abuse of hashish, marijuana and 
intravenous (IV) administration of amphetamines.  He had 
attended a drug rehabilitation clinic one and one-half months 
prior to admission.  

The veteran has failed to submit any medical evidence to 
support his contention that his hepatitis C was caused by any 
event during service other than IV drug use.  The post-
service medical records show treatment and diagnoses of 
hepatitis C in 2000 and 2002.  They do not, however, include 
any competent medical evidence supporting the veteran's 
contention that he incurred hepatitis C due to an in-service 
incident other than IV drug use.  Furthermore, there is no 
evidence of record to support the veteran's contention that 
he was involuntarily administered illegal drugs by his fellow 
servicemen.  The evidence also does not show any risk factors 
other than the veteran's IV drug use during his service.

Further, as a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation or etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  As a result, his own 
opinion relating his hepatitis C infection to an incident of 
service other than IV drug use is not probative medical 
evidence in support of his claim.

The veteran has also submitted a newspaper article addressing 
hepatitis C.  However, it is too general in nature to 
provide, alone, the necessary evidence to show that the 
veteran incurred hepatitis C while on active duty by some 
manner other than IV drug use.  See Sacks v. West, 11 Vet. 
App. 314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West, 11 Vet. App. 
509, 514 (1998).  The article does not provide statements for 
the facts of the veteran's specific case, and thus does not 
show to any degree of specificity a relationship or 
connection between the veteran's hepatitis C and any incident 
of active duty other than IV drug use.

In summary, the competent medical evidence indicates that the 
veteran incurred hepatitis C due to IV drug use during active 
duty.  Accordingly, direct service connection for disease or 
disability due to substance abuse is precluded by law. 38 
C.F.R. §§ 3.301; VAOPGCPREC 2-98, VAOPGCPREC 7-99.

As the preponderance of the evidence is against the claim for 
service connection for hepatitis C, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hepatitis C, also claimed as serum 
hepatitis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


